DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 03/06/2020. Claims 1-20 has cancelled. Claims 21-40 are pending for examination.

Examiner’s Note
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for        the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 21, 22, 27-29, 32, 33, 36-40 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Amitai (US 2013/0156420 A1).

Regarding claim 21, Amitai teaches an apparatus (OLT 130/400-Fig. 1/Fig. 4), comprising: 
at least one processor (410-Fig.4; [0036]); and 
at least one memory (450-Fig.4; [0036]) including a set of instructions ([0037], 450 includes instructions.); 
wherein the set of instructions is configured to, when executed by the at least one processor (410-Fig.4) ([0037]), cause the apparatus to at least: 
	obtain channel characteristic information (bit error ratio (BER) value; with BRI) for a communication channel ( [0015] & [0033], OLT, receiving a measured {via ONU} downstream bit error ratio (BER) value from a ONU.) between a transmitter (ONU 120-Fig. 1; That transmits BER) and a receiver (OLT 130-Fig. 1; that receives BER) in a communication network (PON 100)(data communication {downstream/upstream} between OLT and ONU over a communication channel in PON-see[0005]; [0003]) (Hence OLT obtains BER value for a downstream  comm channel between ONU and OLT in PON.); 
	select, based on the channel characteristic information (bit error ratio (BER) value), a forward error correction (FEC) setting (weaker FEC code or stronger FEC code) ( [0034], based on the measured downstream BER value {that is received by OLT from ONU-see [0033]}, it is determined if the currently used FEC code should be changed, enabled or disabled. a weaker FEC code is selected if the BER has improved; or otherwise a stronger FEC code is used to replace the current FEC code when the BER has degraded.) for FEC ( [0005]) to be applied to data communications on the communication channel ( [0025], a FEC code to be applied in the downstream direction {data communications on the communication channel, via OLT-see [0005]} is selected.)(Hence based on the received BER value, OLT selects weaker or stronger FEC code for FEC, to be applied to downstream data comm on the comm channel.); and 
	provide, to at least one of the transmitter (ONU 120-Fig. 1; that has transmitted the BER) or the receiver, an indication of the FEC setting (weaker FEC code or stronger FEC code) ( [0034], if a weaker FEC code is selected or otherwise a stronger FEC code is used(selected) to replace the current/downstream FEC code. When a decision has been made to replace the current/downstream FEC code, the new FEC code is communicated to the ONU.) for the FEC ([0005]) to be applied to data communications on the communication channel ( [0025], a FEC code to be applied in the downstream direction {data communications on the communication channel, via OLT-see [0005]}.)(Hence OLT provides weaker or stronger FEC code{e.g. new FEC code} for FEC, to be applied to data comm on the comm channel, to ONU. ).

Regarding claim 22, Amitai further teaches wherein the channel characteristic information comprises at least one of transfer function information, channel loss information, noise characteristic information, or error information (downstream BER value).

Regarding claim 27, Amitai further teaches wherein the channel characteristic information (bit error ratio (BER) value) is obtaining by determining the channel characteristic information (bit error ratio (BER) value) at the apparatus (OLT 130-Fig. 1) based on a measurement performed (via ONU) on the communication channel (data communication{downstream/upstream}  between OLT and ONU over a communication channel-[0003]) ( [0015] & [0033], OLT, receiving a measured {via ONU} downstream bit error ratio (BER) value from a ONU.).

Regarding claim 28, Amitai further teaches wherein the channel characteristic information (bit error ratio (BER) value) is obtained by receiving the channel characteristic information (bit error ratio (BER) value) from a remote element (ONU 120- Fig. 1) ( [0015] & [0033], OLT, receiving a measured {via ONU} downstream bit error ratio (BER) value from a ONU).

Regarding claim 29, Amitai further teaches wherein the FEC setting (weaker FEC code or stronger FEC code) is selected by determining a FEC parameter(weaker/stronger) for a current FEC code for the communication channel (data communication {downstream/upstream} between OLT and ONU over a communication channel-[0005]) ( [0034],based on the BER, it is determined {by OLT} if the currently used FEC code should be changed, enabled or disabled. a weaker FEC code is selected if the BER has improved; or otherwise a stronger FEC code is used to replace the current FEC code when the BER has degraded.) or determining a new FEC code for the communication channel.
Regarding claim 32, Amitai further teaches wherein the FEC setting (weaker FEC code or stronger FEC code) is selected based on evaluation of a set of FEC codes based on a target bit error rate (BER) ([0034], based on the BER, it is determined {by OLT} if the currently used FEC code should be changed, enabled or disabled. a weaker FEC code is selected if the BER has improved; or otherwise a stronger FEC code is used to replace the current FEC code when the BER has degraded).

Regarding claim 33, Amitai further teaches wherein, to select the FEC setting, the set of instructions is configured to, when executed by the at least one processor ([0037]), cause the apparatus to at least:
	perform an evaluation of a set of low density parity check (LDPC) codes ([0024]) based on a target bit error rate (BER) ([0034], based on the BER, the OLT selects FEC code {LDPC code-see [0024]}) (Hence OLT performs evaluation of LDPC code based on BER.); and
	select one of the LDPC codes based on the evaluation of the set of LDPC codes based on the target BER ([0034], based on the BER, the OLT selects FEC code {LDPC code-see [0024]}) (Hence OLT performs evaluation of LDPC code based on BER.).

Regarding claim 36, Amitai further teaches wherein the indication of the FEC setting (a FEC code) comprises at least one of the channel characteristic information, an indication of a FEC parameter for a FEC code, a FEC parameter for a FEC code, an indication of a FEC code, or a FEC code ([0034], if a weaker FEC code is selected or otherwise a stronger FEC code is used(selected) to replace the current/downstream FEC code. When a decision has been made to replace the current/downstream FEC code, the new FEC code is communicated to the ONU.).

Regarding claim 37, Amitai further teaches wherein the communication network comprises an optical fiber network (PON 100-Fig.1) (passive optical {optical fiber-see [0013]} network (PON) 100-see [0003]; [0001]) or a wireless network.

Regarding claim 38, Amitai further teaches wherein the communication network comprises a passive optical network (PON) (PON 100-Fig.1)([0003]; [0001]), wherein the communication channel is between an optical line terminal (OLT)(130-Fig.1) and an optical network unit (ONU)(120-Fig.1)(see [0005], there is a comm channel between 130 and 120.).

Regarding claim 39, Amitai teaches a non-transitory computer-readable medium (450-Fig.4; [0037]) storing a set of instructions which, when executed by at least one processor (410-Fig.4; [0036])([0037]), cause an apparatus (OLT 130/400-Fig. 1/Fig. 4) to at least:
	obtain channel characteristic information (bit error ratio (BER) value; with BRI) for a communication channel ( [0015] & [0033], OLT, receiving a measured {via ONU} downstream bit error ratio (BER) value from a ONU.) between a transmitter (ONU 120-Fig. 1; That transmits BER) and a receiver (OLT 130-Fig. 1; that receives BER) in a communication network (PON 100)(data communication {downstream/upstream} between OLT and ONU over a communication channel in PON-see[0005]; [0003]) (Hence OLT obtains BER value for a downstream  comm channel between ONU and OLT in PON.); 
	select, based on the channel characteristic information (bit error ratio (BER) value), a forward error correction (FEC) setting (weaker FEC code or stronger FEC code) ( [0034], based on the measured downstream BER value {that is received by OLT from ONU-see [0033]}, it is determined if the currently used FEC code should be changed, enabled or disabled. a weaker FEC code is selected if the BER has improved; or otherwise a stronger FEC code is used to replace the current FEC code when the BER has degraded.) for FEC ( [0005]) to be applied to data communications on the communication channel ( [0025], a FEC code to be applied in the downstream direction {data communications on the communication channel, via OLT-see [0005]} is selected.)(Hence based on the received BER value, OLT selects weaker or stronger FEC code for FEC, to be applied to downstream data comm on the comm channel.); and 
	provide, to at least one of the transmitter (ONU 120-Fig. 1; that has transmitted the BER) or the receiver, an indication of the FEC setting (weaker FEC code or stronger FEC code) ( [0034], if a weaker FEC code is selected or otherwise a stronger FEC code is used(selected) to replace the current/downstream FEC code. When a decision has been made to replace the current/downstream FEC code, the new FEC code is communicated to the ONU.) for the FEC ([0005]) to be applied to data communications on the communication channel ( [0025], a FEC code to be applied in the downstream direction {data communications on the communication channel, via OLT-see [0005]}.)(Hence OLT provides weaker or stronger FEC code{e.g. new FEC code} for FEC, to be applied to data comm on the comm channel, to ONU. ).

Regarding claim 40, Amitai teaches a method, comprising: 
	obtaining channel characteristic information (bit error ratio (BER) value; with BRI) for a communication channel ( [0015] & [0033], OLT, receiving a measured {via ONU} downstream bit error ratio (BER) value from a ONU.) between a transmitter (ONU 120-Fig. 1; That transmits BER) and a receiver (OLT 130-Fig. 1; that receives BER) in a communication network (PON 100)(data communication {downstream/upstream} between OLT and ONU over a communication channel in PON-see[0005]; [0003]) (Hence OLT obtains BER value for a downstream  comm channel between ONU and OLT in PON.); 
	selecting, based on the channel characteristic information (bit error ratio (BER) value), a forward error correction (FEC) setting (weaker FEC code or stronger FEC code) ( [0034], based on the measured downstream BER value {that is received by OLT from ONU-see [0033]}, it is determined if the currently used FEC code should be changed, enabled or disabled. a weaker FEC code is selected if the BER has improved; or otherwise a stronger FEC code is used to replace the current FEC code when the BER has degraded.) for FEC ( [0005]) to be applied to data communications on the communication channel ( [0025], a FEC code to be applied in the downstream direction {data communications on the communication channel, via OLT-see [0005]} is selected.)(Hence based on the received BER value, OLT selects weaker or stronger FEC code for FEC, to be applied to downstream data comm on the comm channel.); and 
	providing, to at least one of the transmitter (ONU 120-Fig. 1; that has transmitted the BER) or the receiver, an indication of the FEC setting (weaker FEC code or stronger FEC code) ( [0034], if a weaker FEC code is selected or otherwise a stronger FEC code is used(selected) to replace the current/downstream FEC code. When a decision has been made to replace the current/downstream FEC code, the new FEC code is communicated to the ONU.) for the FEC ([0005]) to be applied to data communications on the communication channel ( [0025], a FEC code to be applied in the downstream direction {data communications on the communication channel, via OLT-see [0005]}.)(Hence OLT provides weaker or stronger FEC code{e.g. new FEC code} for FEC, to be applied to data comm on the comm channel, to ONU. ).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
6.   Claims 23, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2013/0156420 A1) in view of Cecilio (“Modeling Burst Channels Using Partitioned Fritchman’s Markov Models”- IEEE Transactions on Vehicular Technology; XP011063742; August 1, 1998).

Regarding claim 23, Amitai does not teach wherein the channel characteristic information comprises error modeling information based on modeling of probabilities of error events at the receiver.
	However, in an analogous art, Cecilio teaches wherein the channel characteristic information comprises error modeling information (Abstract- hidden Markov models or finite-state channel (FSC) models have been used to characterize the error process in communication channels.) based on modeling of probabilities of error events at the receiver (Abstract; last para of 885 page;).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Cecilio and apply them on the teaching of Amitai to provide analytical model as possible that accurately reflects the important statistical description of the real error process. An alternate approach to an analytical model is direct processing of the error sequence, which is time consuming. (Cecilio; page 885, I. Introduction-3rd para.).

Regarding claim 24, Amitai does not teach wherein the error modeling information is based on an N-state Fritchman’s Markov-chain model (FMM).
	However, in an analogous art, Cecilio teaches wherein the error modeling information is based on an N-state (finite state) Fritchman’s Markov-chain model (FMM) (Abstract-Models based on functions of Markov chains [e.g. hidden Markov models or finite-state channel (FSC) models] have been used to characterize the error process in communication channels). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Cecilio and apply them on the teaching of Amitai to provide analytical model as possible that accurately reflects the important statistical description of the real error process. An alternate approach to an analytical model is direct processing of the error sequence, which is time consuming. (Cecilio; page 885, I. Introduction-3rd para.).

Regarding claim 26, Amitai does not teach wherein the error modeling information comprises information indicative of an error-free run distribution.
	However, in an analogous art, Cecilio teaches wherein the error modeling information comprises information indicative of an error-free run distribution (last para of page 887-error-free run distribution.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Cecilio and apply them on the teaching of Amitai to provide analytical model as possible that accurately reflects the important statistical description of the real error process. An alternate approach to an analytical model is direct processing of the error sequence, which is time consuming. (Cecilio; page 885, I. Introduction-3rd para.).
7.   Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2013/0156420 A1) in view of Cecilio (“Modeling Burst Channels Using Partitioned Fritchman’s Markov Models”- IEEE Transactions on Vehicular Technology; XP011063742; August 1, 1998), further in view of Gresset (US 2020/0120510 A1).

Regarding claim 25, Amitai- Cecilio do not teach wherein the error modeling information comprises information indicative of a received error-cluster distribution.
	However, in an analogous art, Gresset teaches wherein the error modeling information comprises information indicative of a received error-cluster distribution ([0119]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Gresset and apply them on the teaching of Amitai- Cecilio to provide an improved method ensuring compliance with wireless network robustness requirements with respect to data transmission failure (Gresset; [0008]).

8.   Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2013/0156420 A1) in view of Wey (US 2021/0050939 A1).

Regarding claim 30, Amitai does not teach wherein the FEC setting comprises at least one of an amount of puncturing for a FEC code or an amount of shortening for a FEC code.
	However, in an analogous art, Wey teaches wherein the FEC setting comprises at least one of an amount of puncturing for a FEC code or an amount of shortening for a FEC code ([0004]; [0044]; discloses FEC/FEC code setting comprises puncturing for a FEC code and shortening for a FEC code.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wey and apply them on the teaching of Amitai- Cecilio to provide minimize the forward error correction overhead, and maximize the data throughput, while not exceeding a maximum system latency requirement (Wey; [0033]).

Regarding claim 34, Amitai does not teach wherein the FEC setting is selected based on at least one of a boundary condition, a transmitter capability of the transmitter, or a receiver capability of the receiver.
	However, in an analogous art, Wey teaches wherein the FEC setting is selected based on at least one of a boundary condition, a transmitter capability of the transmitter (ONU) ([0005]; wherein FEC code is selected, based on the received performance capability information provided by ONU.), or a receiver capability of the receiver.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wey and apply them on the teaching of Amitai- Cecilio to provide minimize the forward error correction overhead, and maximize the data throughput, while not exceeding a maximum system latency requirement (Wey; [0033]).
9.   Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2013/0156420 A1) in view of Stark (US 2012/0060070 A1).

Regarding claim 31, Amitai does not teach wherein the FEC setting comprises at least one of a base FEC matrix or a full FEC matrix.
	However, in an analogous art, Stark teaches wherein the FEC setting comprises at least one of a base FEC matrix ([0096]) or a full FEC matrix.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Stark and apply them on the teaching of Amitai to provide binary block transmission codes for high-speed network transmissions (Stark; [0002]).

10.   Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2013/0156420 A1) in view of Cecilio (“Modeling Burst Channels Using Partitioned Fritchman’s Markov Models”- IEEE Transactions on Vehicular Technology; XP011063742; August 1, 1998), further in view of Wey (US 2021/0050939 A1).

Regarding claim 35, Amitai does not teach wherein the channel characteristic information comprises error modeling information based on modeling of a probability of an error event at the receiver, 
	However, in an analogous art, Cecilio teaches wherein the channel characteristic information comprises error modeling information (Abstract- hidden Markov models or finite-state channel (FSC) models have been used to characterize the error process in communication channels.) based on modeling of a probability of an error event at the receiver (Abstract; last para of 885 page;), 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Cecilio and apply them on the teaching of Amitai to provide analytical model as possible that accurately reflects the important statistical description of the real error process. An alternate approach to an analytical model is direct processing of the error sequence, which is time consuming. (Cecilio; page 885, I. Introduction-3rd para.).
	Amitai- Cecilio does not teach wherein the FEC setting comprises at least one of an amount of puncturing for a FEC code or an amount of shortening for a FEC code.
	However, in an analogous art, Wey teaches wherein the FEC setting comprises at least one of an amount of puncturing for a FEC code or an amount of shortening for a FEC code ([0004]; [0044]; discloses FEC/FEC code setting comprises puncturing for a FEC code and shortening for a FEC code.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wey and apply them on the teaching of Amitai- Cecilio to provide minimize the forward error correction overhead, and maximize the data throughput, while not exceeding a maximum system latency requirement (Wey; [0033]).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415